Citation Nr: 0423626	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right 
acromioclavicular joint disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently assigned a 20 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1992, which granted a 20 percent rating for right 
humerus fracture residuals, previously evaluated 10 percent 
disabling.  In the course of the appeal, by rating decision 
dated in January 1993, service connection for peripheral 
neuropathy of the right ulnar nerve was granted, and a 10 
percent evaluation assigned.  The veteran did not submit a 
notice of disagreement on that issue, and the rating assigned 
for the neuropathy is not on appeal.  In June 1996, the Board 
remanded the appeal for, inter alia, the RO to consider the 
raised issue of service connection for degenerative joint 
disease of the right shoulder and neck.  

The veteran also appeals a June 1997 rating decision, denying 
service connection for degenerative joint disease of the 
right acromioclavicular joint and cervical spine, claimed 
secondary to the right humerus fracture residuals.  The 
appeal was again remanded by the Board in July 1999 and again 
in April 2003; the latter remand was to schedule the veteran 
for a videoconference hearing.  In July 2003, a Board 
videoconference hearing was held before the undersigned.  

There is an outstanding claim for service connection for 
hearing loss, which the veteran has attempted to filed on 
three occasions, most recently in July 1994.  No action has 
been taken by the RO on the claim, and the issue of service 
connection for hearing loss is referred to the RO for 
development and initial consideration.  



FINDINGS OF FACT

1.  Degenerative joint disease and rotator cuff disease of 
the right acromioclavicular joint were first manifest many 
years after service, and are unrelated to any events in 
service, including a dislocated or subluxated shoulder, with 
subsequent mild limitation of motion.

2.  Degenerative joint disease and rotator cuff disease of 
the right acromioclavicular joint are etiologically unrelated 
to right humerus fracture residuals.

3.  Degenerative joint disease of the cervical spine was 
first shown many years after service, and is unrelated to 
service, or to right humerus fracture residuals. 

4.  The orthopedic residuals of the right humerus fractures 
consist of palpable bony abnormality, without shortening, 
intraarticular involvement, or arthritis; with tenderness and 
occasional limitation of motion of varying degrees, but 
predominantly 90 degrees or more, with no additional 
functional impairment due to factors such as pain or 
weakness.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease and rotator cuff disease of 
the right acromioclavicular joint were not incurred in or 
aggravated by active service, and are not proximately due to 
or the result of service-connected right humerus fracture 
residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of service-connected right 
humerus fracture residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for right humerus fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5206, 5207, 5208 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  The veteran has never been provided a formal "VCAA 
letter," informing him of the VCAA, and of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations to obtain specified different types of 
evidence, and requesting him to provide copies of any 
relevant evidence in his possession.  Nevertheless, the Board 
finds that during the more than 12 years that this case has 
been in appellate status, the veteran has been adequately 
informed of the information necessary to substantiate his 
claims, and of his and VA's respective obligations to obtain 
specified different types of evidence.  

In connection with his initial claim for an increased rating 
filed in December 1991, the RO provided a VA examination, and 
granted an increased evaluation.  In statements of the case 
dated in September 1992 and July 1997, the veteran was 
furnished a summary of the evidence considered in the claims, 
laws and regulations pertaining to his claims, and the 
reasons that his claims were denied.  In copies of rating 
decisions dated in November 1993, April 1995, June 1995, June 
1997, and December 1998; and in supplemental statements of 
the case dated in January 1993, December 1993, November 1995, 
June 1997, and October 2001, the veteran was provided 
additional information regarding his claims, including 
discussions of cumulative evidence obtained and reasons why 
the claims were denied.  Board remands dated in June 1996 and 
July 1999 provided additional information regarding evidence 
needed to substantiate his claims.  RO hearings held in 
November 1992 and October 1997, and the July 2003 Board 
hearing, provided additional information. 

In letters from the RO dated in July 1996, the veteran was 
requested to provide names, addresses, and approximate dates 
of treatment for all health care providers who had treated 
him for a right upper extremity disability since service.  He 
was asked to sign information releases for the records, and 
was told that this was so VA could obtain any medical 
evidence necessary to substantiate his claim.  In a response 
dated in July 1996, the veteran said that all of his 
treatment was at the VA Medical Center (VAMC).  Similarly, in 
a letter from the RO dated in August 1999, the veteran was 
requested to submit information identifying recent treatment 
for his right arm, shoulder, and cervical spine disabilities.  
Again, in a September 1999 response, the veteran said that no 
other medical facilities were involved, and that the only 
treatment he received was at the John Cochran VA facility.  

Further, at his hearing before the undersigned in July 2003, 
with the advice of his representative, and after an 
explanation of the consequences of his action, the veteran 
waived his right to additional VCAA notification.  
Specifically, he was informed that if he did not feel he had 
enough information to know what was needed to substantiate 
his claims, or any more evidence that he wanted considered, 
he could have his case sent back for additional notice and 
development.  If he felt that there was enough development, 
he could waive this right to notice under the VCAA.  He was 
asked if he thought he understood what was needed to 
substantiate his claims, and he said yes.  Earlier in the 
hearing, detailed information regarding the evidence and 
information needed to substantiate his claims was provided to 
the veteran, he was questioned regarding the existence of any 
such evidence and information, and he identified VA treatment 
records which he thought were relevant.  Thus, the Board 
finds that the veteran made a fully informed waiver, with  an 
explanation of the consequences of his action  See, e.g., 
Janssen v. Principi, 15 Vet.App. 370 (2001).  

With respect to the duty to assist, the service medical 
records are on file.  The VA treatment records have been 
obtained, and there is no other potentially relevant evidence 
identified which has not been obtained.  The veteran waived 
initial RO consideration of evidence received directly at the 
Board in August 2003.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  He was 
afforded several VA examinations.  The totality of the 
medical evidence is sufficient to decide the claims, and, at 
a minimum, the most recent examination in 2000 was adequate 
and complied with the Board's remand instructions.  See 
38 C.F.R. § 3.159(c).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's disorder since he was last 
examined.  The veteran has not reported receiving any 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the 2000 VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements by means of a formal VCAA letter has not 
resulted in any prejudice to the veteran, in either the 
development or the merits of his claims, and, therefore, any 
such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Service medical records reveal that in March 1966, the 
veteran sustained a comminuted fracture to the lower shaft of 
the right humerus.  A hanging cast was applied.  In April 
1966, his shoulder was noted to be subluxated or dislocated.  
There was delayed healing of the fracture, and during a 
hospitalization in May 1966, the veteran underwent 
occupational therapy for his right shoulder.  In July 1966, 
the fracture was noted to have healed, and his cast was 
removed.  

In September 1966, the veteran re-fractured his right humerus 
in the same location as the previous fracture.  X-rays in 
December 1966 showed the fracture had healed.  On 
examination, the last degrees of abduction of the shoulder 
were performed with difficulty, and he was referred to 
physical therapy.  When seen 10 days later for follow-up, 
range of motion in his shoulder was good, although he still 
complained of discomfort in the shoulder.  The report of the 
separation examination conducted in January 1967 noted that 
the veteran had dislocated his right shoulder and broken his 
right humerus in March 1966.  On examination, there was mild 
limitation of motion in the right elbow.  

In April 1970, the veteran was hospitalized in a VA facility, 
to rule out a fracture of the right humerus, which was 
swollen.  He said he had injured his right arm in a home 
accident.  X-rays did not show any evidence of refracture of 
the right humerus.  

In December 1970, a VA examination was conducted, which 
disclosed mild limitation of motion in the right elbow and 
shoulder.  X-rays of the right humerus revealed an old healed 
fracture of the distal humerus.  The elbow joint space was 
intact without apparent deformity, and there was no evidence 
of any fracture involving the elbow.  

By a February 1971 rating decision, service connection was 
granted for history of a fracture of the right humerus, 
healed, with mild limitation of movement of the elbow and 
shoulder on the ride side, assigned a 10 percent rating.

Examination in November 1975 disclosed slight loss of flexion 
of the right elbow joint, and slight loss of forward flexion 
of the right shoulder joint.  X-rays did not show any 
interval change since 1970.  

A VA examination in September 1982 resulted in a diagnosis of 
residuals of a compound fracture, right humerus, no 
functional impairment noted.  X-rays of the right shoulder 
disclosed no evidence of any recent fracture or dislocation, 
and the joint spaces were normal.  X-rays of the right elbow 
revealed post traumatic deformity of the distal shaft of the 
right humerus from the previously healed fracture, with no 
evidence of any recent fracture or dislocation. 

VA outpatient treatment records dated from 1988 to 1991 show 
that the veteran was seen in January 1990 complaining of pain 
in the right hand, neck, and shoulder, for the past 11/2 weeks.  
On examination, he had increased pain with right shoulder 
elevation, but not with flexion.  He had previously had 
similar pain 20 years earlier.  X-rays of the cervical spine 
in January 1990 were consistent with a soft tissue injury 
such as ligamentous tear, with no other bone or joint 
pathology.  X-rays of the right shoulder showed 
demineralization and osteoarthritis of the acromioclavicular 
joint.  

On a consult in January 1990, the veteran complained of pain 
with limitation of motion for one month of the right 
shoulder, neck, and arm.  He did not report any recent trauma 
to account for his pain.  On inspection, there was some 
muscle atrophy over the right back upper shoulder area 
between the spine and humerus joint.  There was limitation of 
motion on extension and right turning due to pain.  Muscle 
strength was intact.  He had full range of motion in the arm 
with pain.  

On a VA examination in January 1992, the veteran said that he 
had numbness in his right forearm and limitation of motion of 
the right arm, with pain on lifting.  He indicated that he 
was right-handed.  On examination, there appeared to be a 
slight decline of the right shoulder, and range of motion of 
the shoulder was decreased in all movements, as compared to 
the left.  In the right elbow, flexion was to 70 degrees (as 
compared to 90 degrees on the left), pronation was 70 degrees 
(80 on the left), supination of the forearm was to 45 degrees 
(85 on the left).  The diagnosis was history of compound 
fracture of the right humerus with dislocation of the 
shoulder in 1966, currently symptomatic with functional 
impairment.  X-rays disclosed an unremarkable right shoulder, 
with no abnormities noted, a normal elbow joint space, and a 
healed fracture of the distal humerus.  

On a VA examination in December 1992, the veteran was found 
to have ulnar neuropathy, with sensory deficits, secondary to 
fracture of the right humerus.  By rating decision dated in 
January 1993, service connection for peripheral neuropathy of 
the right arm was granted, and assigned a 10 percent rating.  

In May 1993, a computerized tomography (CT) scan disclosed 
mild disc bulging of C4-5 and was otherwise normal.  An 
ultrasound of the right shoulder was negative.  The 
assessment was chronic right shoulder with reduced mobility, 
with no evidence of shoulder joint problem.  

Later in May 1993, the veteran underwent a VA examination of 
the neck.  On examination, he had limitation of motion of the 
cervical spine.  He also had some pain in the shoulder.  The 
diagnosis was bulging disc of the cervical area, mild.  After 
reviewing the service record and claims file, the examiner 
concluded that there was no evidence that the cervical 
problem was present in service, or soon after, and that there 
were no abnormalities shown on the examination in November 
1970.  

In August 1993, the veteran's claims file and May 1993 
examination report were reviewed for an opinion regarding the 
etiology of his cervical spine disability.  It was opined 
that immobilization with a strap supporting the sling would 
have crossed the lower left side of his neck, which could 
cause a compression-type injury to the muscles of the left 
side of his neck.  Chronic injury over an extended period of 
time could cause muscle contraction, with limitation of 
motion.  The conclusion was that the veteran had diminished 
range of motion of the neck, secondary to possible neck 
muscle injury from chronic usage of the right humerus 
immobilizer.  

A VA orthopedic examination was conducted in November 1996.  
The veteran complained of right shoulder pain, which flared 
up frequently and kept him from raising his arm over his 
head.  He also complained of frequent neck and bilateral 
scapular pain on motion in the right shoulder.  On 
examination, the veteran had pain on range of motion in the 
right shoulder, and there was mild to moderate weakness of 
the right deltoid.  He lacked about 15 degrees of full 
extension of the right elbow.  He was unable to lift his 
right arm over his head.  The examiner noted that X-rays from 
1994 showed some arthritic changes in the right 
acromioclavicular joint, and degenerative joint disease at 
all levels in the cervical spine.  The diagnosis was status 
post distal third of the right humerus facture with good 
healing, and degenerative joint disease of the right 
acromioclavicular joint and cervical spine.  The examiner 
"seriously doubt[ed]" there was a relationship between the 
humerus fracture and his degenerative joint disease.  The 
examiner also observed that there was some loss of function 
noted on the examination, but not in his distal humerus.  

A VA examination in May 1997 noted that there had been no 
change since the last examination.  The veteran complained of 
pain with motion of the right elbow and shoulder.  He 
complained of tenderness over the old fracture site.  On 
examination there was tenderness over the right distal 
lateral humerus, and a palpable bony mass consistent with 
post-fracture remodeling.  There was no swelling, false 
motion, shortening, or intraarticular involvement.  No 
deformity was apparent on observation but a bony mass was 
palpated.  Angulation was not observed, but was noted on X-
rays.  The examiner reported that the claims file had been 
reviewed exhaustively, and concluded that the veteran had 
status post fracture of the right humerus with residuals of 
tenderness.  He had mild right acromioclavicular joint 
degenerative joint disease, not secondary to his right arm 
fracture; the examiner opined that it would have occurred 
regardless of whether he had the fracture or not.  There was 
subjective evidence of pain on motion of the shoulder but not 
because of anything associated with a distal humerus 
fracture. 

Additional VA outpatient treatment records show that in May 
1999, the veteran had  limitation of motion and strength in 
the right upper extremity.  Right elbow flexion was to 90 
degrees and extension was to 20 degrees.  X-rays of the elbow 
in November 1999 disclosed an old fracture of the distal 
humerus, and a normal right elbow joint.  

A VA examination was conducted in August 2000, following a 
review of the claims file by the examiner.  The veteran 
reported a 2-year history of an inability to raise his arm 
above shoulder level.  He complained of limitation of motion, 
pain, and weakness with use of the right arm.  Periodically, 
he had flare-ups which caused additional loss of function.  
He also complained of neck pain radiating from his arm and 
shoulder toward his right neck.  X-rays disclosed 
degenerative changes of both the right and left 
acromioclavicular joints.  The diagnoses were fracture of the 
right humerus, by history; right shoulder pain (impingement 
syndrome), with probable rotator cuff disease; and neck pain 
with X-ray evidence of foraminal facet arthrosis.  In 
addition, there was X-ray evidence of acromioclavicular 
arthrosis.  The examiner considered the site of the previous 
fracture and the previous treatment to the fracture, and the 
increasing loss of motion in the right shoulder, and 
concluded that the veteran likely had rotator disease of the 
right shoulder which had occurred over the years, and was not 
the result of a fracture of the right humerus.  Further, 
neither the acromioclavicular arthrosis nor the cervical 
arthrosis was the result of a fracture of the right humerus.  
The examiner explained that there was no anatomic connection, 
and there would be no possible connection to additional loss 
of motion of the shoulder and the presence of arthrosis at a 
joint (acromioclavicular and cervical spine), distant from a 
fracture of the right distal humerus.  The examiner further 
concluded that neither the right shoulder nor cervical spine 
conditions could be worsened by the fact that there was a 
fracture of the right humerus in the military.  The pain and 
functional loss in the area of the right shoulder, in the 
examiner's opinion, were not service-connected, but rather 
the result of progressive rotator cuff disease.  

At a videoconference hearing before the undersigned in July 
2003, the veteran said that he had trouble with his elbow.  
He said he was right-handed, but unable to eat, shave, or 
otherwise perform other everyday tasks with his right hand.  
He said that his doctors had told him he may need elbow 
replacement surgery.  In addition, he said that he had 
constant pain in his right shoulder, for which he was 
currently receiving cortisone shots, and that doctors had 
told him he really needed a shoulder replacement, but he was 
a surgical risk due to his heart disease and diabetes 
mellitus.  He also said doctors had told him that his 
shoulder disability was related to service.  He said his 
current doctor had explained to him that the diagnosis of a 
compound fracture could not have been accurate.  He diagnosed 
rotator cuff disease which he said could not be discovered 
without surgery.   

VA medical treatment records received at the Board in July 
and August 2003, dated from January 2000 to May 2003, show 
that in May 2000, the veteran was seen complaining of right 
shoulder pain and stiffness which was precipitated with any 
torquing or movement of the shoulder and arm.  He denied any 
similar problem in the past.  Later that month, it was noted 
that he could not raise his right arm above his head, due to 
limitation of motion in the shoulder. In June 2001, he was 
noted to have a frozen right shoulder.  

In July 2001, he was seen in the physical therapy clinic for 
degenerative arthritis in both shoulders.  His chief 
complaint was of debilitating pain in the right shoulder 
preventing him from performing everyday tasks.  He said the 
onset had been in 1966, when he had sustained a compound 
fracture to the right humerus with shoulder involvement while 
in service.  He said he had had surgery and lots of therapy 
over the years.  The assessment was that he had a diagnosis 
of right shoulder impingement syndrome, and signs and 
symptoms of a possible tear in one or more tendons of the 
rotator cuff.  

VA orthopedic clinic notes dated in October 2001 and February 
2002 (the latter from the doctor identified in his Board 
hearing) report a history of right shoulder pain since 1966 
after an injury in service, and an open fracture (although 
there was no evidence of a scar).  He said he had had a 
frozen right elbow, which had required a year of treatment.  
On examination, he had a frozen shoulder, reported to have 
been present since 1966.  An intraarticular steroid injection 
was planned, with consideration of arthroscopic release if 
this failed.  A handwritten note attached to the February 
2002 report advised the veteran that any re-evaluation for VA 
disability would have to be done by a compensation and 
pension doctor.  

In May 2003, the veteran was hospitalized for evaluation of 
recurrent chest pain, in connection with his cardiac disease.  
The history of symptoms obtained on admission included a 
complaint of right shoulder joint pain which was similar to 
the arthritis pain he usually developed.  A history of 
degenerative joint disease of the right arm status post 
injury in the mid-1960's was noted.  

III.  Analysis

A.  Service connection issues

The veteran contends that he has osteoarthritis of the neck 
and right shoulder, which he believes is secondary to the 
humerus fractures he sustained in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be rebuttably presumed for certain chronic diseases, 
including arthritis, which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established for a disorder 
which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

1.  Right Shoulder Disability

While being treated for a delayed healing comminuted fracture 
of the right humerus in service in 1966, the veteran was 
noted to have a subluxated or dislocated right shoulder, for 
which he underwent occupational and physical therapy.  
Although no current complaints were noted on the separation 
examination in January 1967, in December 1966 he still 
complained of discomfort in the shoulder.  A VA examination 
in 1970 disclosed mild limitation of motion of the right 
shoulder, and the veteran's grant of service connection for 
his right humerus fracture residuals includes limitation of 
motion.  

However, no separately identifiable disability was shown at 
that time, and on a VA examination in 1982, there was no 
functional impairment noted, and X-rays of the right shoulder 
joint were normal.  

The evidence next shows complaints of right shoulder pain in 
January 1990, when he complained of right shoulder pain 
present for no more than one month.  Although he said he had 
had similar pain 20 years earlier, that would have still been 
three years after service, and he did not relate the onset to 
service.  

Subsequently, although X-rays in January 1990 were reported 
to show demineralization and osteoarthritis of the 
acromioclavicular joint, X-rays in January 1992, as well as 
an ultrasound in May 1993, were normal.  Since 1994, X-rays 
have consistently shown degenerative joint disease in the 
right acromioclavicular joint.  In addition, he has had 
progressively severe limitation of motion in the right 
shoulder, with records dated in 2001 noting a frozen 
shoulder.  

However, the weight of the evidence establishes that his 
current right shoulder disabilities, diagnosed as 
degenerative joint disease and rotator cuff tear, are not 
related to the shoulder symptoms he had in service, or to the 
service-connected right humerus fracture residuals.  

In this regard, VA examinations in November 1996, May 1997, 
and August 2000 all resulted in conclusions that the 
veteran's current right shoulder disability was not related 
(or unlikely to be related) to service, or to the humerus 
fractures sustained in service.  Moreover, the latter two 
opinions were based on a review of the claims file, which 
included his symptoms in service.  

In contrast, there is no medical evidence specifically 
attributing the veteran's current degenerative joint disease 
or rotator cuff disease to service, or to the fracture 
residuals.  At his Board hearing, the veteran said doctors 
had told him that his shoulder disability was related to 
service.  He said his current doctor had explained to him 
that the diagnosis of a compound fracture could not have been 
accurate, because rotator cuff disease could not be 
discovered without surgery.  However, the veteran's statement 
of what his doctor told him, while credible, is not 
probative, because the veteran lacks the medical expertise 
necessary to reliably relay such information.  See Robinette 
v. Brown, 8 Vet.App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  Likewise, the veteran himself cannot 
provide a medical opinion on diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Indeed, the evaluation referred to in the hearing merely 
notes a history of a frozen shoulder since 1966.  Medical 
evidence which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  Moreover, the 
history provided at that time, of a frozen shoulder since 
1966, is contradicted by the contemporaneous evidence, which 
shows no more than mild limitation of motion until the 
1990's, and no frozen shoulder until 2001.  

In sum, the credible medical evidence shows that the 
veteran's current degenerative joint disease and rotator cuff 
tear of the right shoulder were not present in service or for 
years thereafter, not caused by any incident of service, and 
not caused or worsened by service-connected humerus fracture 
residuals.  The weight of the evidence establishes that 
degenerative joint disease and rotator cuff tear of the right 
shoulder were not incurred in or aggravated by service, and 
are not proximately due to, or worsened by, a service-
connected disability.  The preponderance of the evidence is 
against the claim for service connection for degenerative 
joint disease and rotator cuff tear of the right shoulder.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Degenerative Joint Disease of the Cervical Spine  

Service medical records do not show any complaints or 
abnormal findings pertaining to the cervical spine in 
service, or for many years thereafter.  Complaints of pain 
involving the cervical spine were first noted in 1990, mild 
disc bulging was shown in 1993, and degenerative joint 
disease was shown in 1994.  

On a VA examination in May 1993, the examiner concluded that 
there was no evidence that a cervical problem was present in 
service, or soon after, observing that there were no 
abnormalities shown on the examination in November 1970.  
However, in an opinion dated in August 1993, the conclusion 
was that the veteran had diminished range of motion of the 
neck, secondary to possible neck muscle injury from chronic 
usage of the right humerus immobilizer.  

However, on VA orthopedic examination in November 1996, which 
resulted in a diagnosis of degenerative joint disease of the 
cervical spine, the examiner "seriously doubt[ed]" there 
was a relationship between the humerus fracture and his 
degenerative joint disease.  Similarly, the examiner in 
August 2000 concluded that the veteran's current cervical 
spine disability was not the result of a fracture of the 
right humerus.  

In evaluating the probative value of these conclusions, the 
two most recent examinations concluded that there was no 
relationship between the humerus fracture residuals and a 
current neck disability.  The most recent, in 2000, was based 
on a review of the claims file.  While the August 1993 
examination also included a review of the claims file, the 
report does not explain why there were no cervical spine 
symptoms noted at the time, or until many years later.  
Moreover, the conclusion was tentative, noting "possible" 
neck injury.  

In contrast, the examiner in 2000 noted that there would be 
no possible connection, and that the cervical spine condition 
could not be worsened by the fact that there was a fracture 
of the right humerus in the military.  He explained that 
there was no anatomic connection.  

In view of these factors, the Board finds the August 2000 
examination to be the most probative, as it contains the most 
definite conclusion, and is supported by the other evidence 
of record.  Thus, the weight of the evidence establishes that 
current degenerative joint disease of the cervical spine 
began years after service, and is unrelated to service, or to 
fractures of the humerus sustained in service.  Degenerative 
joint disease of the cervical spine was not incurred in 
service, and it is not proximately due to nor aggravated by a 
service-connected disability.  Neither direct nor secondary 
service connection is warranted.  The preponderance of the 
evidence is against the claim for service connection for 
degenerative joint disease of the cervical spine.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



B.  Increased Rating-Right Humerus Fracture Residuals

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran is right-handed, and his right shoulder 
disability affects his major upper extremity.  

As to the major upper extremity, ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) is rated 30 percent when favorable, abduction to 
60 degrees, can reach mouth and head; it is rated 40 percent 
when intermediate between favorable and unfavorable; and it 
is rated 50 percent when unfavorable, abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5200.

As to the major upper extremity, limitation of motion of the 
arm is rated 20 percent when limited to the shoulder level; 
it is rated 30 percent when limited to a point midway between 
the side and shoulder level; and it is rated 40 percent when 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

As to the major upper extremity, the following ratings apply 
to other impairment of the humerus.  Malunion is rated 20 
percent when there is moderate deformity, and it is rated 30 
percent when there is marked deformity.  Recurrent 
dislocation at the scapulohumeral joint is rated 20 percent 
when there are infrequent episodes and guarding of movement 
only at the shoulder level, and it is rated 30 percent when 
there are frequent episodes and guarding of all arm 
movements.  Fibrous union is rated 50 percent, nonunion 
(false flail joint) is rated 60 percent, and loss of the head 
of the humerus (flail shoulder) is rated 80 percent.  
38 C.F.R. § 4.71a, Code 5202.  

For limitation of flexion of the major forearm to 100 
degrees, a 10 percent rating is warranted.  Flexion limited 
to 90 degrees warrants a 20 percent rating; flexion to 70 
degrees warrants a 30 percent rating; flexion limited to 55 
degrees warrants a 40 percent rating; and flexion limited to 
45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5206.  

Limitation of extension of the major forearm to 45 or 60 
degrees warrants a 10 percent rating; extension limited to 75 
degrees warrants a 20 percent rating; extension limited to 90 
degrees warrants a 30 percent rating; limitation of extension 
to 100 degrees warrants a 40 percent rating; and extension 
limited to 110 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5207.

Limitation of motion of the forearm to 100 degrees of flexion 
and 45 degrees of extension warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5208.  

As noted above, the veteran sustained a comminuted fracture 
to the distal (lower) part of the right humerus in service, 
with delayed healing, followed by a re-fracture in the same 
place a few months later.  However, examinations in December 
1970 and 1975 disclosed only mild limitation of motion.  

On a VA examination in January 1992, there was limitation of 
motion in the elbow, with flexion limited to 70 degrees.  
However, on a VA orthopedic examination in November 1996, 
flexion was to 120 degrees, and it was noted that there was 
no loss of function in the distal humerus found on 
examination.  A May 1999 outpatient treatment note reported 
flexion of the right elbow to 90 degrees, and extension to 20 
degrees.  Further, an examination in May 1997 found 
tenderness to be the only residual of the right humerus 
fracture, and the pertinent diagnosis resulting from the 
August 2000 examination was fracture of the right humerus, by 
history.  

While the veteran said, at his Board hearing, that he had 
trouble with his elbow, and was unable to eat, shave, or 
otherwise perform other everyday tasks with his right hand, 
the medical evidence does not indicate that any such 
difficulties are due to orthopedic residuals of his right 
humerus fractures.  (He is in receipt of a separate 10 
percent rating for neurological manifestations.)  He said 
that his doctors had told him he may need elbow replacement 
surgery, but there is no support of this in the medical 
records, and X-rays of the right elbow have been normal.  
While the veteran may report his observable symptoms, medical 
expertise is needed to associate the symptoms with a 
particular condition.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Falzone v. Brown, 8 Vet. App. 398 (1995).  

Thus, despite the January 1992 examination report showing 
limitation of flexion to 70 degrees, the numerous other 
medical records dated throughout this lengthy appeal period 
do not show limitation of flexion in the right elbow to more 
than 90 degrees, with 120 degrees of flexion observed in 
November 1996.  Moreover, there have been no other 
significant orthopedic symptoms associated with his humerus 
fracture residuals, and the most recent VA examination, in 
August 2000, simply noted humerus fracture residuals, by 
history.  Since the 70 degrees of flexion was only shown on 
one occasion, it cannot be considered to reflect an increase 
in disability, in view of the numerous records during the 
more than 10 years following that instance, which show range 
of motion varying from 90 degrees of flexion to no limitation 
of motion.  In this regard, no objective elbow joint 
pathology has been shown.  

Significant limitation of extension has not been shown.  See 
38 C.F.R. § 4.71a, Code 5207.  The limitation of motion in 
the shoulder joint has been attributed to non-service-
connected causes; thus, an increased rating on the basis of 
limitation of motion of the shoulder is not warranted.  See 
38 C.F.R. § 4.71a, Codes 5200, 5201.  The veteran does not 
have malunion, fibrous union, or nonunion of the humerus, nor 
are there recurrent dislocations at the scapulohumeral joint.  
Accordingly, an increased rating based on other impairment of 
the humerus is not indicated.  See 38 C.F.R. § 4.71a, Code 
5202.  Further, the evidence does not present a question of 
which of two evaluations to apply, under any of the 
potentially applicable diagnostic codes.  See 38 C.F.R. § 
4.7.  
 
In sum, the evidence shows that the veteran's orthopedic 
residuals of his right humerus fracture consist of palpable 
bony abnormality, without shortening, intraarticular 
involvement, or arthritis, with tenderness and occasional 
limitation of motion of varying degrees, but predominantly 90 
degrees or more.  Although tenderness in the location of the 
fracture was noted on one occasion, there is no medical 
evidence of any additional loss of motion due to pain, and 
arthritis has not been shown.  Other symptoms in his right 
upper extremity, such as weakness and flare-ups, have been 
attributed to his non-service-connected shoulder disability.  
There is no other functional impairment resulting from his 
right humerus fracture residuals which would warrant a rating 
higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  

Additionally, the schedular evaluation in this case is not 
inadequate.  The record shows that the veteran rarely 
receives treatment for his humerus fracture residuals, as 
distinct from the other right upper extremity conditions.  
Likewise, the symptoms which reportedly limit his daily 
activities have not been medically associated with the 
service-connected humerus fracture residuals.  Thus, there is 
no evidence of an exceptional or unusual disability picture, 
and referral for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  

The preponderance of the evidence is against the claim for a 
higher rating for right humerus fracture residuals, and thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for a disability of the right 
acromioclavicular joint is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

An evaluation in excess of 20 percent for right humerus 
fracture residuals is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



